                                                                                                                                                           JS-6
                                                                                    1 Abraham J. Colman (SBN 146933)
                                                                                        Email: acolman@reedsmith.com
                                                                                    2 Raffi L. Kassabian (SBN 260358)
                                                                                        Email: rkassabian@reedsmith.com
                                                                                    3 Nora Y. Kaprielian (SBN 316348)
                                                                                        Email: nkaprielian@reedsmith.com
                                                                                    4 REED SMITH LLP
                                                                                        355 South Grand Avenue, Suite 2800
                                                                                    5 Los Angeles, CA 90071-1514
                                                                                        Telephone: +1 213 457 8000
                                                                                    6 Facsimile: +1 213 457 8080

                                                                                    7 Le T. Duong (SBN 297662)
                                                                                        Email: lduong@reedsmith.com
                                                                                    8 REED SMITH LLP
                                                                                        101 Second Street, Suite 1800
                                                                                    9 San Francisco, CA 94104-3659
                                                                                        Telephone +1 415 543 8700
                                                                                   10 Facsimile +1 415 391 8269
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Attorneys for Defendant
                                                                                        NATIONSTAR MORTGAGE LLC
                                                                                   12 d/b/a MR. COOPER
REED SMITH LLP




                                                                                   13
                                                                                                              UNITED STATES DISTRICT COURT
                                                                                   14
                                                                                                             CENTRAL DISTRICT OF CALIFORNIA
                                                                                   15
                                                                                                                        SOUTHERN DIVISION
                                                                                   16

                                                                                   17
                                                                                        JAMES OSBORN, an individual,               Case No.: 8:18-cv-01743-DOC-KES
                                                                                   18
                                                                                                          Plaintiff,                 ORDER
                                                                                   19
                                                                                              vs.                                  Compl. Filed: July 26, 2018
                                                                                   20                                                            Orange County
                                                                                      NATIONSTAR MORTGAGE LLC, a                                 Superior Court
                                                                                   21 Texas Limited Liability Company; and                       Case No. 30-2018-
                                                                                      DOES 1 through 20, inclusive,                01008163
                                                                                   22
                                                                                                          Defendants.              Removal:       August 24, 2018
                                                                                   23
                                                                                                                                   Honorable David O. Carter
                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27
                                                                                   28

                                                                                                                               –1–
                                                                                                JOINT STIPULATION TO REMAND ACTION TO STATE COURT; ORDER
                                                                                    1                                      ORDER
                                                                                    2   Pursuant to Stipulation, this case is remanded to Orange County Superior Court.
                                                                                    3

                                                                                    4   Dated: November 5, 2018
                                                                                                                             David O. Carter
                                                                                    5                                        U.S. District Judge
                                                                                    6

                                                                                    7

                                                                                    8

                                                                                    9
                                                                                   10
                 A limited liability partnership formed in the State of Delaware




                                                                                   11

                                                                                   12
REED SMITH LLP




                                                                                   13

                                                                                   14

                                                                                   15

                                                                                   16

                                                                                   17

                                                                                   18
                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27
                                                                                   28

                                                                                                                          –2–
                                                                                              JOINT STIPULATION TO REMAND TO STATE COURT; ORDER
